DETAILED ACTION
Response to Arguments
In view of Applicant’s amendments, Applicant’s arguments, see pages 9 and 10, filed 17 March 2021, with respect to previous objections and any rejections of the pending claims, have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions , as set forth in the Office action mailed on 02 November 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the method of producing/making of Group II is withdrawn.  Claims 15-17, directed to a method of making/producing are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1, 3-13 and 15-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The combination of method steps and associated elements recited in instant independent claim 1, being a method of determining at least one permeation property of hollow fibre membranes, reciting the particular orientation aspects of the membranes and providing first and second test liquids and associated filling/inflow steps of the liquids, and measuring a concentration of a test substances.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861